DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 6/10/22 is entered and made of record. 
III.	Claims 1-22 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “a neuromorphic imaging sensor, wherein the microscope optics are configured to direct a magnified image of a specimen onto the neuromorphic imaging sensor and the neuromorphic imaging sensor comprises a plurality of sensor elements that are configured to generate spike signals in response to integrated light from the magnified image reaching a threshold, wherein each of the spike signals identifies a location in the magnified image and a time of occurrence of the spike signal” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of microscopic sensors, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application.

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-22 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-22 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Fisher (US 9047568) discloses a spiking retina microscope (see column 29, lines 48-52, for example, encoding of light gathered by a lens 1064 in visual capturing device 1160 e.g., telescope, motion or still camera, microscope, illustrated in FIG. 10B), comprising: 
microscope optics (see column 23, lines 37-42, encoding of light gathered by a lens 1064 in visual capturing device 1160 e.g., telescope, motion or still camera, microscope, portable video recording device, smartphone, illustrated in FIG. 10B); and 

    PNG
    media_image1.png
    492
    1302
    media_image1.png
    Greyscale

a neuromorphic imaging sensor (see column 31, lines 26-31, FIG. 11B, illustrates one implementation of neuromorphic computerized system configured for use with the encoder apparatus described supra, the neuromorphic processing system 1130 of FIG. 11B may comprise a plurality of processing blocks 1140), wherein the microscope optics are configured to direct a magnified image of a specimen onto the neuromorphic imaging sensor and the neuromorphic imaging sensor comprises a plurality of sensor elements (see figure 2B above, FIG. 11B is a block diagram illustrating neuromorphic computerized system useful with comprising diffusively coupled photoreceptive layer mechanism in accordance with one or more implementations, column 2, lines 64-67).
Fisher is silent in disclosing that are configured to generate spike signals in response to integrated light from the magnified image reaching a threshold.
Piekniewski (US 9436909) discloses configuring to generate spike signals in response to integrated light from the magnified image reaching a threshold (see column 2, lines 50-55, when the evaluation indicates that the input value is above a threshold, generate a scaled input using a concave function of the input, figure 3A):

    PNG
    media_image2.png
    373
    789
    media_image2.png
    Greyscale
.
Piekniewski I silent in disclosing “a neuromorphic imaging sensor, wherein the microscope optics are configured to direct a magnified image of a specimen onto the neuromorphic imaging sensor and the neuromorphic imaging sensor comprises a plurality of sensor elements that are configured to generate spike signals in response to integrated light from the magnified image reaching a threshold, wherein each of the spike signals identifies a location in the magnified image and a time of occurrence of the spike signal.”

Chuck (US 20040199079) discloses process the spike signals to track biological particles in the specimen comprising biological material (see figure 6B below, see paragraph 79, system 100, shown schematically in FIG. 16, comprises fluorescence-inducing means, such as a laser 122, that is operated to emit a collimated laser beam 123 in the direction of a tissue sample 124):

    PNG
    media_image3.png
    334
    762
    media_image3.png
    Greyscale
.
Chuck discloses each of the spike signals identifies a ablation depth in the magnified image and a wavelength of the spike signal, but is silent in disclosing “… wherein each of the spike signals identifies a location in the magnified image and a time of occurrence of the spike signal.” 

Piekniewski, Piekniewski and Chuck, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 10 and 19. For all the reasons above all claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 7/21/22